               Case 2:20-cv-00660-JAD-EJY Document 5 Filed 06/02/20 Page 1 of 2



 1                                 UNITED STATES DISTRICT COURT

 2                                         DISTRICT OF NEVADA

 3 DAINE ANTON CRAWLEY,                                        Case No.: 2:20-cv-00660-JAD-EJY

 4              Petitioner                                 Order Denying Application to Proceed in
                                                            Forma Pauperis and Dismissing Action
 5 v.
                                                                         [ECF No. 1, 1-1]
 6 SHERIFF JOE LOMBARDO, et al.,

 7              Respondent

 8

 9             Petitioner Daine Anton Crawley brings this habeas corpus petition under 28 U.S.C.

10 § 2254, seeking relief from his judgment of conviction of carrying a concealed firearm or other

11 deadly weapon.1 The clerk of the court sent Crawley an advisory letter upon commencement of

12 the action.2 This letter was returned in the mail from the Clark County Detention Center with the

13 notation "attempted--not known."3 The clerk of the court again sent Crawley the advisory letter

14 with an updated identification number.4 That also was returned in the mail with the notation

15 "attempted--not known."5 I dismiss this action because Crawley has not informed the court of

16 his current address.6

17             Jurists of reason would not find this decision to be debatable or wrong, and I will not

18 issue a certificate of appealability.

19

20   1
         ECF No. 1-1.
     2
21       ECF No. 2.
     3
         ECF No. 3.
22   4
         Id.
23   5
         ECF No. 4.
     6
         See Local Rule IA 3-1.
              Case 2:20-cv-00660-JAD-EJY Document 5 Filed 06/02/20 Page 2 of 2



 1            Crawley also has filed an application to proceed in forma pauperis.7 I deny this

 2 application as moot because I am dismissing the action for Crawley's failure to inform the court

 3 of his current address .

 4            IT THEREFORE IS ORDERED that the application to proceed in forma pauperis [ECF

 5 No. 1] is DENIED as moot.

 6            IT FURTHER IS ORDERED that this action is DISMISSED without prejudice because

 7 petitioner has not informed the court of his current address.

 8            IT FURTHER IS ORDERED that the clerk of the court file the petition for a writ of

 9 habeas corpus, currently in the docket at ECF No. 1-1.

10            IT FURTHER IS ORDERED that that the clerk shall add Aaron Ford, Attorney General

11 for the State of Nevada, as counsel for respondents.

12            IT FURTHER IS ORDERED that the clerk shall electronically serve upon respondents a

13 copy of this order and the petition. No response is necessary.

14            Dated: June 1, 2020

15                                                            _________________________________
                                                              U.S. District Judge
16

17

18

19

20

21

22

23
     7
         ECF No. 1.

                                                      2
